NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       OCT 11 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

PABLO EDWIN PIRIR-CHITAY,                       No.    13-74086

                Petitioner,                     Agency No. A071-583-933

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.


PABLO EDWIN PIRIR-CHITAY,                       No.    14-71071

                Petitioner,                     Agency No. A071-583-933

 v.

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                           Submitted October 6, 2017**
                              Pasadena, California

Before: M. SMITH, MURGUIA, and NGUYEN, Circuit Judges.

      Pablo Edwin Pirir-Chitay, a native and citizen of Guatemala, seeks review of

the Board of Immigration Appeals’ (“BIA”) final orders (1) dismissing his appeal

from the Immigration Judge’s (“IJ”) decision finding him removable and denying

his application for asylum, withholding of removal, protection under the

Convention Against Torture (“CAT”), and cancellation of removal; and (2)

denying his motion to reopen. We have jurisdiction under 8 U.S.C. § 1252 and we

deny the petition.

      1.     Pirir-Chitay’s asylum claim fails because he conceded that he has not

personally suffered past persecution in Guatemala and he has not demonstrated a

credible fear of future persecution on account of membership in his asserted

particular social group. Even assuming his asserted particular social group—

someone who is perceived as coming from the United States with wealth and

would be targeted by criminal gangs or elements for extortion and money—is a

cognizable social group for purposes of asylum, the BIA did not err in denying

asylum relief because Pirir-Chitay has not shown that his membership in this




      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                         2
particular social group is a basis for the feared persecution. See, e.g., Parussimova

v. Mukasey, 555 F.3d 734, 742 (9th Cir. 2009) (holding that substantial evidence

supported the BIA’s decision because “the record reveal[ed] no causal connection

between [the petitioner’s] characteristic and the . . . attack or the threats that

followed”).

      2.      Similarly, because Pirir-Chitay failed to demonstrate a nexus between

his membership in a protected social group and his feared persecution, his

withholding-of-removal claim also fails. 8 U.S.C. § 1231(b)(3)(A); see Duarte de

Guinac v. I.N.S., 179 F.3d 1156, 1159 (9th Cir. 1999).

      3.      Pirir-Chitay failed to address the BIA’s denial of his application for

CAT relief in his opening brief. Therefore, this claim is waived. See Rizk v.

Holder, 629 F.3d 1083, 1091 n.3 (9th Cir. 2011).

      4.      Pirir-Chitay must have, among other things, resided in the United

States continuously for seven years after having been admitted in any status to

qualify for cancellation of removal. 8 U.S.C. § 1229b(a)(2). Relying on an

abrogated case, Garcia-Quintero v. Gonzales, 455 F.3d 1006 (9th Cir. 2006), Pirir-

Chitay argues that his residency should be measured from the time he was admitted

into the ABC program in 1991—not from the time he received lawful permanent

resident status in 2002. See Medina-Nunez v. Lynch, 788 F.3d 1103, 1105 (9th Cir.

2015) (overruling Garcia-Quintero). Pirir-Chitay cites no other supporting


                                            3
authority.

       The BIA correctly concluded that Pirir-Chitay’s status as an ABC class

member and employment authorization did not support his claim that he was

admitted in any status in 1991. See Medina-Nunez, 788 F.3d at 1104–05 (affording

Chevron deference to In re Reza-Murillo, 25 I. & N. Dec. 296, 297 (BIA 2010)).

Accordingly, the IJ and BIA did not err by concluding that Pirir-Chitay did not

meet the seven-year residency requirement because his residency began in 2002

and ended in 2005 when the government initiated removal proceedings against

him.

       5.    The BIA did not abuse its discretion in denying the motion to reopen.

None of the evidence Pirir-Chitay submitted demonstrates that his relatives were

targeted because of their common family name or membership; instead, their

deaths appear to be the result of general gang violence and extortion. See Delgado-

Ortiz v. Holder, 600 F.3d 1148, 1151 (9th Cir. 2010) (“victims of indiscriminate

violence” are not eligible for asylum “unless they are singled out on account of a

protected ground”). Therefore, Pirir-Chitay has not established prima facie

eligibility for asylum.

       Petition is DENIED.




                                         4